Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact name of registrant as specified in charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of fiscal year end: 09/30/2007 Date of reporting period: 12/31/2006 Item 1. Schedule of Investments. Nicholas II, Inc. Schedule of Investments (unaudited) December 31, VALUE COMMON STOCKS - 95.76% Consumer Discretionary - Auto & Components - 1.08% Gentex Corporation $ 544,600 Harley-Davidson, Inc. Consumer Discretionary - Consumer Services - 0.80% ITT Educational Services, Inc. * Consumer Discretionary - Hotels, Restaurants & Leisure - 2.92% Applebee's International, Inc. International Game Technology Starbucks Corporation * Consumer Discretionary - Media - 4.95% Clear Channel Communications, Inc. DIRECTV Group, Inc. (The) * EchoStar Communications Corporation * Lamar Advertising Company * Liberty Global, Inc. - Series C * Liberty Global, Inc. - Series A * Consumer Discretionary - Retail - 8.63% IAC/InterActiveCorp * J.C. Penney Company, Inc. Kohl's Corporation * Liberty Media Holding Corporation Interactive Common - Series A * O'Reilly Automotive, Inc. * PETsMART, Inc. Consumer Staples - Food & Staple Retail - 1.36% CVS Corporation Consumer Staples - Food, Beverage & Tobacco - 1.48% Hormel Foods Corporation Energy - 6.32% Apache Corporation BJ Services Company Cameron International Corporation * GlobalSantaFe Corporation Kinder Morgan Management, LLC * Nabors Industries, Ltd. * Smith International, Inc. Weatherford International Ltd. * XTO Energy, Inc. Financials - Banks - 4.48% Commerce Bancorp, Inc. Marshall & Ilsley Corporation MGIC Investment Corporation Financials - Diversified - 4.33% Affiliated Managers Group, Inc. * Eaton Vance Corp. Legg Mason, Inc. Moody's Corporation Page 1 Financials - Insurance - 5.14% Brown & Brown, Inc. Nationwide Financial Services, Inc. Willis Group Holdings Limited Health Care - Equipment - 5.83% Biomet, Inc. Cooper Companies, Inc. (The) DENTSPLY International Inc. IDEXX Laboratories, Inc. * Respironics, Inc. * St. Jude Medical, Inc. * Health Care - Pharmaceuticals & Biotechnology - 7.71% Allergan, Inc. Biogen Idec Inc. * Biotech HOLDRS Trust Covance Inc. * Forest Laboratories, Inc. * Medicis Pharmaceutical Corporation Pharmaceutical Product Development, Inc. Teva Pharmaceutical Industries Ltd. Thermo Fisher Scientific Inc. * Health Care - Services - 5.33% Cardinal Health, Inc. DaVita, Inc. * Health Management Associates, Inc. IMS Health Incorporated Patterson Companies, Inc. * Universal Health Services, Inc. - Class B VCA Antech, Inc. * Industrials - Capital Goods - 4.51% Fastenal Company IDEX Corporation ITT Corporation Oshkosh Truck Corporation Rockwell Automation, Inc. Industrials - Commerical Services & Supplies - 4.11% ChoicePoint Inc. * Cintas Corporation Manpower Inc. Industrials - Transportation - 0.92% Expeditors International of Washington, Inc. Information Technology - Hardware & Equipment - 10.90% CDW Corporation Harris Corporation Jabil Circuit, Inc. Molex Incorporated - Class A QLogic Corporation * Tektronix, Inc. Vishay Intertechnology, Inc. * Zebra Technologies Corporation - Class A * Information Technology - Semiconductors & Semiconductor Equipment - 3.89% Intersil Holding Corporation Maxim Integrated Products, Inc. Microchip Technology Incorporated Page 2 Information Technology - Software & Services - 7.21% 145,000 Affiliated Computer Services, Inc. * 7,081,800 257,500 BEA Systems, Inc. * 3,239,350 85,300 Check Point Software Technologies Ltd. * 1,869,776 305,937 Fiserv, Inc. * 16,037,218 243,500 Hewitt Associates, Inc. * 6,270,125 130,000 NAVTEQ Corporation * 4,546,100 39,044,369 Materials - 3.83% 291,400 Bemis Company, Inc. 9,901,772 140,000 Ecolab Inc. 6,328,000 105,000 Florida Rock Industries, Inc. 4,520,250 20,750,022 TOTAL Common Stocks (COST: $ 323,640,810) 518,514,997 SHORT-TERM INVESTMENTS - 4.40% Commercial Paper - 4.15% 1,285,000 CVS Corporation 01/02/07, 5.38% 1,285,000 2,075,000 Time Warner Cable Inc. 01/03/07, 5.34% 2,074,692 1,350,000 WPS Resources Corp. 01/04/07, 5.38% 1,349,597 895,000 AT&T Inc. 01/08/07, 5.32% 894,206 1,050,000 John Deere Capital Corporation 01/09/07, 5.30% 1,048,918 1,655,000 AT&T Inc. 01/10/07, 5.27% 1,653,062 1,125,000 John Deere Capital Corporation 01/12/07, 5.33% 1,123,334 1,000,000 Time Warner Cable 01/16/07, 5.36% 997,916 325,000 Time Warner Cable, Inc. 01/16/07, 5.37% 324,321 1,450,000 John Deere Capital Corporation 01/17/07, 5.33% 1,446,780 1,450,000 Fiserv, Inc. 01/18/07, 5.32% 1,446,572 1,375,000 General Mills, Inc. 01/22/07, 5.35% 1,370,913 1,475,000 Fiserv, Inc. 01/23/07, 5.35% 1,470,397 225,000 Walt Disney Company (The) 01/24/07, 5.28% 224,274 1,300,000 Fiserv, Inc. 01/25/07, 5.35% 1,295,556 800,000 Fiserv, Inc. 01/26/07, 5.36% 797,141 855,000 General Mills, Inc. 01/26/07, 5.33% 851,962 825,000 Fortune Brands, Inc. 01/29/07, 5.32% 821,708 1,000,000 Fortune Brands, Inc. 01/29/07, 5.32% 996,010 1,011,000 CVS Corporation 01/31/07, 5.40% 1,006,602 22,478,961 Variable Rate Security - 0.25% 1,331,945 Wisconsin Corporate Central Credit Union 01/02/07, 5.02% 1,331,945 TOTAL Short-term Investments (COST: $ 23,810,906) 23,810,906 TOTAL SECURITY HOLDINGS - 100.16 % 542,325,903 LIABILITIES, NET OF OTHER ASSETS (0.16)% (839,725) TOTAL NET ASSETS $541,486,178 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2006, investment cost for federal tax purposes was $347,451,716 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $200,892,849 Unrealized depreciation (6,018,662) Net unrealized appreciation $194,874,187 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/27/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/27/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/27/2007
